                                                                   Case 2:16-cv-00549-APG-NJK Document 115 Filed 09/29/20 Page 1 of 2




                                                            1    MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                            2    NICHOLAS E. BELAY, ESQ.
                                                                 Nevada Bar. No. 15175
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                            6    Email: nicholas.belay@akerman.com
                                                            7    Attorneys for plaintiff and counter-defendant
                                                                 The Bank of New York Mellon f/k/a The
                                                            8    Bank of New York as Trustee for the
                                                                 Certificateholders of CWABS, Inc., Asset
                                                            9    Backed Certificates, Series 2004-AB1
                                                            10
                                                                                               UNITED STATES DISTRICT COURT
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                       DISTRICT OF NEVADA
                      LAS VEGAS, NEVADA 89134




                                                            12   THE BANK OF NEW YORK MELLON FKA                        Case No.:   2:16-cv-00549-APG-NJK
AKERMAN LLP




                                                                 THE BANK OF NEW YORK AS TRUSTEE
                                                            13   FOR THE CERTIFICATEHOLDERS OF                          STIPULATION AND ORDER TO DISMISS
                                                                 CWABS,    INC.,     ASSET      BACKED
                                                            14   CERTIFICATES, SERIES 2004-AB1,                         ALL CLAIMS BETWEEN THE BANK OF
                                                                                                                        NEW YORK MELLON AND TERRA
                                                            15                         Plaintiff,                       BELLA OWNERS ASSOCIATION, INC.
                                                            16   vs.
                                                            17   TERRA BELLA OWNERS ASSOCIATION
                                                                 INC.; MIDNIGHT RAMBLER TRUST;
                                                            18   SATICOY BAY LLC,   SERIES  7524
                                                                 MIDNIGHT   RAMBLER TRUST;   and
                                                            19   HAMPTON & HAMPTON COLLECTIONS,
                                                                 LLC,
                                                            20
                                                                                       Defendants.
                                                            21
                                                                 SATICOY   BAY  LLC   SERIES                 7524
                                                            22   MIDNIGHT RAMBLER TRUST,
                                                            23                         Counterclaimant,
                                                            24   vs.
                                                            25   THE BANK OF NEW YORK MELLON FKA
                                                                 THE BANK OF NEW YORK AS TRUSTEE
                                                            26   FOR THE CERTIFICATEHOLDERS OF
                                                                 CWABS,      INC.,       ASSET-BACKED
                                                            27   CERTIFICATES, SERIES 2004-AB1,
                                                            28                         Counter-defendants.
                                                                                                                    1
                                                                 54824243;1
                                                                    Case 2:16-cv-00549-APG-NJK Document 115 Filed 09/29/20 Page 2 of 2




                                                             1            Plaintiff and counter defendant The Bank of New York Mellon f/k/a The Bank of New York

                                                             2   as Trustee for the Certificateholders of CWABS, Inc., Asset Backed Certificates, Series 2004-AB1

                                                             3   (BoNYM) and defendant Terra Bella Owners Association, Inc. stipulate to dismiss all claims

                                                             4   between them with prejudice, with each party to bear its own attorneys' fees and costs. This

                                                             5   stipulation does not affect BoNYM's claims against defendant Midnight Rambler Trust or defendant

                                                             6   and counterclaimant Saticoy Bay LLC Series 7524 Midnight Rambler Trust.

                                                             7            DATED: September 28, 2020.

                                                             8 AKERMAN LLP                                         LIPSON NEILSON P.C.
                                                             9  /s/ Nicholas E. Belay, Esq.                         /s/ David T. Ochoa, Esq.
                                                               MELANIE D. MORGAN, ESQ.                             KALEB D. ANDERSON, ESQ.
                                                            10 Nevada Bar No. 8215                                 Nevada Bar No. 7582
                                                               NICHOLAS E. BELAY, ESQ.                             DAVID T. OCHOA, ESQ.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11 Nevada Bar. No. 15175                               Nevada Bar No. 10414
                                                               1635 Village Center Circle, Suite 200               9900 Covington Cross Drive, Suite 120
                      LAS VEGAS, NEVADA 89134




                                                            12 Las Vegas, Nevada 89134                             Las Vegas, Nevada 89144
AKERMAN LLP




                                                            13 Attorneys for plaintiff and counter-defendant The   Attorneys for defendant Terra Bella Owners
                                                               Bank of New York Mellon f/k/a The Bank of New       Association, Inc.
                                                            14 York as Trustee for the Certificateholders of
                                                               CWABS, Inc., Asset Backed Certificates, Series
                                                            15 2004-AB1

                                                            16

                                                            17       IT IS SO ORDERED.
                                                            18
                                                                                                            _________________________________________
                                                            19                                              UNITED STATES DISTRICT COURT JUDGE
                                                                                                            Case No.: 2:16-cv-00549-APG-NJK
                                                            20

                                                            21                                              DATED:       September 29, 2020
                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                   2
                                                                 54824243;1
